Case 8:18-bk-13004-TA        Doc 236 Filed 11/14/19 Entered 11/14/19 16:29:54                   Desc
                               Main Document Page 1 of 2


  1   GARRICK A. HOLLANDER – State Bar No. 166316
      ghollander@wcghlaw.com
  2   WINTHROP COUCHOT
      GOLUBOW HOLLANDER, LLP                                         FILED & ENTERED
  3   1301 Dove Street, Suite 500
  4   Newport Beach, CA 92660                                              NOV 14 2019
      Telephone: (949) 720-4100
  5   Facsimile: (949) 720-4111
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
  6   Counsel for plaintiffs DTLA TD Energy, LLC,                     BY steinber DEPUTY CLERK

      TopNotch DTLA US, LLC, ALKM Financial Services, LLC,
  7
      Ehud Gilboa, and Ronen Twito
  8
  9                               UNITED STATES BANKRUPTCY COURT

 10                                CENTRAL DISTRICT OF CALIFORNIA

 11                                         SANTA ANA DIVISION

 12

 13    In re:                                                Case No. 8:18-bk-13004-TA
 14    NASCO PETROLEUM, LLC,                                 Jointly administered with Case No.
                                                             8:18-bk-13299-TA
                        Debtor.
 15
                                                             Chapter 11 Proceedings
 16                                                          ORDER AWARDING AND
                                                             COMPELLING PAYMENT OF
 17
                                                             ATTORNEYS FEES AND EXPENSES
 18                                                          DATE:        November 6, 2019
                                                             TIME:        10:00 a.m.
 19
                                                             PLACE:       Courtroom 5B
 20                                                                       411 West Fourth Street
                                                                          Santa Ana, CA 92701
 21
 22             On November 6, 2019, at the hour of 10:00 a.m. a hearing was held on that certain Notice

 23   of Motion and Motion for Order Awarding and Compelling Payment of Attorneys Fees and Expenses

 24   (Docket. No. 222) (the “Motion”). Garrick A. Hollander, Esq. appeared on behalf of Nasco

 25   Petroleum, LLC, DTLA TD Energy, LLC, TopNotch DTLA US, LLC, ALKM Financial Services,

 26   LLC, Ehud Gilboa and Ronen Twito (the “DTLA Parties”). Kent Salveson appeared on his own

 27   behalf.

 28
 29
                                                                Order#133648#f4ca7f17-45c9-4e7b-bac9-436b8a10e8fe
 30
Case 8:18-bk-13004-TA         Doc 236 Filed 11/14/19 Entered 11/14/19 16:29:54                            Desc
                                Main Document Page 2 of 2

  1            The Court having reviewed and considered the Motion, the declaration in support thereof,
  2    and arguments made at the hearing, and for good and adequate cause, finding notice sufficient,
  3    hereby ORDERS and ADJUDGES as follows:
  4            1.      The Motion is granted;
  5            2.      The fees and expenses in the amount of $432,689.90 (“Fee Award”) of Winthrop
  6    Couchot Golubow Hollander, LLP (the “Firm”) are hereby approved;
  7            3.      Awarding jointly and severally against Nasco Petroleum, LLC (“Nasco”) and the
  8    DTLA Parties damages in the amount of the Fee Award;
  9            4.      The Fee Award does not modify or limit the relief granted by this Court in the
 10    orders dismissing the Chapter 11 cases of Nasco and DeMar Energy, LLC;
 11            5.      The Firm is authorized to draw down on funds held in the Firm’s trust account all
 12    amounts owing to the Firm, in the amount of $298,452.40; and
 13            6.      Awarding against Derek LaMarque and Marshall Diamond Goldberg damages in
 14    the amount of $263,910.30.1
 15                                                ###
 16

 17
 18
 19
 20
 21
 22

 23
      Date: November 14, 2019
 24
 25
       1
        This damage award is in addition to the sanctions award (“Sanctions Award”) pursuant to the Amended Order
 26    Awarding Sanctions Against Derek LaMarque, Marshall Diamond-Goldberg, and Kent Salveson [Docket No. 179],
       and represents additional fees and costs earned by the Firm, but not included in the Sanctions Award. The
 27    $263,910.30 is calculated as follows:
                Total Fee Award                                       $432,689.90
 28             Less Firm fees included in Sanctions Award             (168,779.57
                                                                        263,910.30
 29
                                                            -2-
 30                                                                             Order#133648#f4ca7f17-45c9-4e7b-bac9-436b8a10e8fe


 31
